Citation Nr: 1610052	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  12-33 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating due to individual unemployability due to the service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The Veteran has not been rendered unable to engage in substantially gainful employment by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

The RO provided pre-adjudication VCAA notice by a letter dated in July 2010.  The Veteran was notified of the evidence needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for the disability rating and effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded numerous VA examinations.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

From February 9, 2010, to March 30, 2010, the Veteran was service-connected for:  ischemic disease with status post myocardial infarction rated as 60 percent disabling; residuals of prostate cancer, status post brachytherapy rated as 40 percent disabling; type II diabetes mellitus rated as 10 percent disabling; peripheral neuropathy of the right lower extremity rated as 10 percent disabling; peripheral neuropathy of the left lower extremity rated as 10 percent disabling; and, erectile dysfunction rated as zero percent disabling.  The Veteran's combined disability rating for the appeal period was 80 percent.  Effective March 31, 2010, the Veteran was service connected for:  posttraumatic stress disorder (PTSD) rated as 70 percent disabling; ischemic disease with status post myocardial infarction rated as 60 percent disabling; residuals of prostate cancer, status post brachytherapy rated as 40 percent disabling; type II diabetes mellitus rated as 10 percent disabling; peripheral neuropathy of the right lower extremity rated as 10 percent disabling; peripheral neuropathy of the left lower extremity rated as 10 percent disabling; and, erectile dysfunction rated as zero percent disabling.  His combined disability rating was 100 percent.  Hence, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a) during the entire appeal period.  

The Veteran contends that he was forced to retire from his job as a traffic signal technician in May 31, 2010, as a result of his service-connected disabilities.  

In May 2010, the Veteran was afforded a VA examination to determine the severity of the residuals of his prostate cancer and his type II diabetes mellitus.  The Veteran reported voiding 30 times per day and two times each night.  He also reported urinary leakage.  The VA examiner indicated the residuals of the Veteran's prostate cancer did not impact his employment as he was employed at the time of the examination.  With regard to the Veteran's type II diabetes mellitus, the VA examiner reported that the Veteran had not been hospitalized as a result of his diabetes.  The VA examiner diagnosed type II diabetes mellitus with end organ damage of diabetic peripheral neuropathy.  The Veteran complained of numbness and tingling of the toes.  The VA examiner indicated that there was no interference with the activities of daily life.  He concluded that there was no impact on the Veteran's employment because the Veteran had a full-time job.

In June 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his PTSD.  The examiner reported that the Veteran worked at the naval yard after separating from service.  He left the job because the work was "slow-paced."  Eventually, he returned to the naval yard and worked as a truck driver from 1972 to 1979.  He was eventually fired for drinking and rehired.  He secured an electrical apprenticeship at the naval yard and worked until 1981.  He then found a job doing electrical wiring for trains.  The Veteran had difficulty with authority figures and was fired in 2003 after making a threat against his supervisor.  Subsequently, the Veteran got a job with the Department of Transportation and worked there until he retired 2010.  The Veteran was forced to retire for other medical reasons.

In April 2013, the Veteran was afforded a VA examination to determine the severity of the his ischemic disease.  The Veteran had normal left ventricular diastolic compliance.  He had an ejection fraction of 50 percent.  His estimated METs level was 3 to 5, and was limited by dyspnea and fatigue.  There was no evidence of cardiac hypertrophy or dilatation.  The VA examiner reported that the Veteran was employed as an electrical mechanic.  His job required him to put up traffic signals and lighting on the highways.  He had to do a significant amount of walking, but was forced to retire when he was no longer able to do his job.

The evidence shows that the Veteran's service-connected disabilities did not preclude him from maintaining substantially gainful employment prior to March 30, 2010.  The Veteran was gainfully employed until May 31, 2010.  In March 2013, the Veteran's last employer stated that the Veteran retired and that he did not require any concessions by reason of age or disability.  The preponderance of the evidence is against the Veteran's claim for a TDIU.  

Although the Veteran had a combined 100 percent schedular evaluation after March 30, 2010, VA has a duty to maximize benefits and a separate award of a TDIU predicated on a single disability when considered together with other service-connected disabilities independently rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280 (2008).  However, the evidence is against a finding that any single service-connected disability rendered the Veteran unable to obtain and maintain substantially gainful employment. 

The competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report and observe symptomatology his observes, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his service-connected disabilities render him unemployable, however, is outweighed by the competent and credible medical examinations that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

In sum, the preponderance of the evidence shows that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  As a consequence, entitlement to a TDIU is not warranted, and the benefit of the doubt rule is not for application in resolution of the Veteran's appeal.


ORDER

Entitlement to a TDIU is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


